DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to RCE for application 16/744183 filed on 05/10/2021. Claims 1, 3-7, 9 and 10 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US Patent Pub. No. 2018/0157053 A1) in view of Huang et al. (US Patent Pub. No. 2006/0178552 A1) and Lee (US Patent Pub. No. 2008/0101759 A1)
Regarding claim 1, Richards teaches a backlight apparatus, adapted for a head mounted display device (Richards, Figs. 5, 9 and 11, head mounted display with backlight), comprising: 
a light guiding component (Richards, Figs. 5, 9 and 11, light guide 510 and 950); 
a light source, disposed on a side of the light guiding component (Richards, Figs. 5, 9 and 11, light source 430, LED assembly 700 and LED assembly 1102).
Richards does not seem to explicitly teach the backlight comprising a prism structure, wherein the prism structure has a first surface adjacent to a first surface of the light guiding component; there are a plurality of convex pyramids on the first surface of the prism structure, and the pyramids are arranged in an array, wherein a second surface of the prism structure is opposite to the first surface of the prism structure.
However, Richards teaches the display of the HMD is provided with a LCD panel, backlight is to provide light to the LCD panel. In the related art of backlight providing 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use the composite light structure of Huang for the optical film stack of Richards. The suggestion/motivation would have been in order to further increase/improve the light utilization efficiency for the LCD display so as to reduce power consumption for the same target luminance (Huang, [0004]-[0007]).
Richards in view of Huang does not seem to explicitly teach tilt angles of the pyramids are different. 
However, in a related art of using prism/pyramid film in a backlight, Lee teaches tilt angles of pyramids are different (Lee, [0023], use of pyramidal shapes; Lee, [0018]-[0019], apex position and height of the apex can be varied randomly or pseudo randomly, i.e. when apex is shifted from center or height of apex is changed, the tilt angle of the pyramid/triangle is changed/different).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to make the tilt angles of the pyramids 
Richards in view of Huang and Lee does not seem to explicitly teach a plurality of beams are generated on the second surface of the prism structure, each of the beams is composed of a plurality of sub beams, and a range of emission angles of the sub beams of each of the beams is less than a reference value.
However, such recitation is an intended result of the prism structure, and according to MPEP, intended result does not provide a clear cut indication of scope because it imposed no structural limits, the intended use/result of a claimed apparatus does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2173.05(g), MPEP 2114 II and MPEP 2111.04 I).
Furthermore, in the art of optical structures, when optical structure is fixed and the material/index of refraction is fixed, it would provide a fixed range of reflection/refraction of light, hence “less than a reference value”. It is also noted that in [0003] and [0023] of Lee, it discloses that a prismatic film’s “primary function is to concentrate the angle of illumination” and “achieve the prime purpose of reflecting light, entering from the edges, outward orthogonally, within a desired range of view to concentrate the brightness”, which would achieve the same intended result as recited in the claims.

Regarding claim 3, Richards in view of Huang and Lee teaches the limitations of the parent claim 1. Richards in view of Huang and Lee does not seem to explicitly teach the reference value is 10 degrees.
Similar to what is shown above in the rejection of claim 1, an intended result does not make the claimed invention patentable over the prior art. 
Furthermore, in [0031] of Huang, it states that the apex angle of the prism can be made according to the need of the system, i.e. change the reflection/refraction angle. Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to limit the reference value to 10 degrees, by adjusting the apex angle of the prims based on the need of the system. And that according to MPEP a design choice of parameter does not make the claimed invention patentable over the prior art, unless the claimed parameter is a result-effective parameter. As stated above, the reference value is an intended result in itself and not a result-effective parameter. 
In view of the above, claim 3 is rejected as being unpatentable over Richards in view of Huang and Lee.
Regarding claim 4, Richards in view of Huang and Lee teaches the limitations of the parent claim 1. Richards in view of Huang and Lee does not seem to explicitly teach the pyramids are in contact with the first surface of the light guiding component.

Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to elect for no space between the optical structures, i.e. pyramids in contact with the first surface of the light guiding component of Richards in view of Huang and Lee. The suggestion/motivation would have been in order to have a more compact device, i.e. thinner optical structure when there is no space/gap between them, over performance.  
Regarding claim 5, Richards in view of Huang and Lee teaches the limitations of the parent claim 1, and further teaches a reflection layer, having a first surface overlapped with a second surface of the light guiding component, wherein the first surface of the light guiding component is opposite to the second surface of the light guiding component (Richards, Figs. 5, 9 and 11, reflective surface 520 and reflective surface 960; Huang, Figs. 7A and 78B, reflector 362).
Regarding claim 7, Richards teaches a head mounted display device (Richards, Fig. 2, head-mounted display; Richards, Figs. 5, 9 and 11, head mounted display with backlight), comprising: 
a display panel (Richards, Figs. 5, 9 and 11, LCD panel 410 and LCD panel 920); 
a lens set, disposed on an outside of a first surface of the display panel (Richards, Fig. 11, optics block 1165); and 

a light guiding component (Richards, Figs. 5, 9 and 11, light guide 510 and 950); and
a light source, disposed on a side of the light guiding component (Richards, Figs. 5, 9 and 11, light source 430, LED assembly 700 and LED assembly 1102); wherein 
the first surface of the display panel is opposite to the second surface of the display panel (Richards, Figs. 5, 9 and 11, opposite sides of LCD panel 410 and LCD panel 920).
Richards does not seem to explicitly teach the backlight comprising a prism structure, wherein the prism structure has a first surface adjacent to a first surface of the light guiding component; there are a plurality of convex pyramids on the first surface of the prism structure, and the pyramids are arranged in an array, wherein a second surface of the prism structure is opposite to the first surface of the prism structure.
However, Richards teaches the display of the HMD is provided with a LCD panel, backlight is to provide light to the LCD panel. In the related art of backlight providing light to a LCD panel, Huang teaches a backlight comprising a prism structure, wherein the prism structure has a first surface adjacent to a first surface of a light guiding component; there are a plurality of convex pyramids on the first surface of the prism structure, and the pyramids are arranged in an array, wherein a second surface of the prism structure is opposite to the first surface of the prism structure (Huang, Figs. 7A 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use the composite light structure of Huang for the optical film stack of Richards. The suggestion/motivation would have been in order to further increase/improve the light utilization efficiency for the LCD display so as to reduce power consumption for the same target luminance (Huang, [0004]-[0007]).
Richards in view of Huang does not seem to explicitly teach tilt angles of the pyramids are different. 
However, in a related art of using prism/pyramid film in a backlight, Lee teaches tilt angles of pyramids are different (Lee, [0023], use of pyramidal shapes; Lee, [0018]-[0019], apex position and height of the apex can be varied randomly or pseudo randomly, i.e. when apex is shifted from center or height of apex is changed, the tilt angle of the pyramid/triangle is changed/different).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to make the tilt angles of the pyramids different as suggested by Lee in the backlight of Richards in view of Huang. The suggestion/motivation would have been in order to reduce Moire pattern effect which is known in the art before the time of the first effective filing of the claimed invention (Lee, [0008]).  

However, such recitation is an intended result of the prism structure, and according to MPEP, intended result does not provide a clear cut indication of scope because it imposed no structural limits, the intended use/result of a claimed apparatus does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2173.05(g), MPEP 2114 II and MPEP 2111.04 I).
Furthermore, in the art of optical structures, when optical structure is fixed and the material/index of refraction is fixed, it would provide a fixed range of reflection/refraction of light, hence “less than a reference value”. It is also noted that in [0003] and [0023] of Lee, it discloses that a prismatic film’s “primary function is to concentrate the angle of illumination” and “achieve the prime purpose of reflecting light, entering from the edges, outward orthogonally, within a desired range of view to concentrate the brightness”, which would achieve the same intended result as recited in the claims.
In view of the above, claim 7 is rejected as being unpatentable over Richards in view of Huang and Lee.
Regarding claim 9, Richards in view of Huang and Lee teaches the limitations of the parent claim 7. Richards in view of Huang and Lee does not seem to explicitly teach the reference value is 10 degrees.

Furthermore, in [0031] of Huang, it states that the apex angle of the prism can be made according to the need of the system, i.e. change the reflection/refraction angle. Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to limit the reference value to 10 degrees, by adjusting the apex angle of the prims based on the need of the system. And that according to MPEP a design choice of parameter does not make the claimed invention patentable over the prior art, unless the claimed parameter is a result-effective parameter. As stated above, the reference value is an intended result in itself and not a result-effective parameter. 
In view of the above, claim 9 is rejected as being unpatentable over Richards in view of Huang and Lee.
Regarding claim 10, Richards in view of Huang and Lee teaches the limitations of the parent claim 7. Richards in view of Huang and Lee does not seem to explicitly teach the pyramids are in contact with the first surface of the light guiding component.
However, in [0033]-[0035] of Huang, it recites that there can be space (or not) between the different optical structures which will affect the propagation direction of the light and change the effectiveness of the optical structure.
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to elect for no space between the optical structures, i.e. pyramids in contact with the first surface of the light guiding component of Richards in view of Huang and Lee. The suggestion/motivation would .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US Patent Pub. No. 2018/0157053 A1) in view of Huang et al. (US Patent Pub. No. 2006/0178552 A1), Lee (US Patent Pub. No. 2008/0101759 A1), Choi et al. (US Patent Pub. No. 2015/0309239 A1) and Magyari et al. (US Patent Pub. No. 2014/0320972 A1)
Regarding claim 6, Richards in view of Huang and Lee teaches the limitations of the parent claim 5, and further teaches a back cover (Richards, Fig. 11, front rigid body 1105); and a reflection layer (Richards, Figs. 5, 9 and 11, reflective surface 520 and reflective surface 960; Huang, Figs. 7A and 78B, reflector 362).
Richards in view of Huang and Lee does not seem to explicitly teach a flexible circuit board; 
a metal back cover; wherein
the reflection layer, the flexible circuit board, and the metal back cover are sequentially overlapped.
However, in a related art of LCD with backlight used in a head-mounted device, Choi teaches a flexible circuit board (Choi, Fig. 2, flexible printed circuit 250); 
a back cover (Choi, Fig. 2, bracket 260); and
a reflection layer (Choi, Fig. 2, reflective sheet 237); wherein
the reflection layer, the flexible circuit board, and the metal back cover are sequentially overlapped (Choi, Fig. 2, flexible printed circuit 250 is above bracket 260 and reflective sheet 237 is above flexible printed circuit 250).

Richards in view of Huang, Lee and Choi does not seem to explicitly teach the back cover is metal. 
However, in a related art of head-mounted displays, Magyari teaches the use of metal for the housing/frame of a head-mounted display (Magyari, [0063]).
 Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use metal as suggested by Magyari as for the back cover of the head-mounted display of Richards in view of Huang, Lee and Choi. The suggestion/motivation would have been in order to create a head-mounted display that is lightweight yet durable (Magyari, [0063]).

Response to Arguments
Applicant's arguments filed on 05/10/2021 have been fully considered but they are not persuasive. Specifically, the pyramid array of Huang and Lee are for light diffusion and differs from the present application that through the refraction of theses pyramids, the multiple sub beams included in each beam are concentrated (see pages 6-7 of Remarks submitted on 05/10/2021).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Furthermore, Lee explicitly recites in [0003] that “Prism film has been proposed for controlling the illumination of architectural light fixtures for many decades. In recent years, with the invention of LCD monitors, prismatic film became an important part of the light source for illuminating the LCD. Its primary function is to concentrate the angle of illumination from the backlight to within the desired viewing angles.” and in [0023] “The use of triangular or pyramidal shapes allows the surface to be more easily programmed to not only provide the diffusion desired, but to achieve the prime purpose of reflecting light, entering from the edges, outward orthogonally, within a desired range of view to concentrate the brightness.” Hence, contrary to what Applicant argued, the cited prior art references are directed to a same/similar purpose of the present application. 
In response to applicant's argument that “a plurality of beams are generated on a second surface of the prism structure, each of the beams is composed of a plurality of sub beams, and a range of emission angles of the sub beams of each of the beams is less than a reference value, wherein the second surface of the prism structure is opposite to the first surface of the prism structure”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DONG HUI LIANG/Primary Examiner, Art Unit 2693